 


 HR 4289 ENR: To name the Department of Veterans Affairs outpatient clinic in Ponce, Puerto Rico, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 4289 
 
AN ACT 
To name the Department of Veterans Affairs outpatient clinic in Ponce, Puerto Rico, as the Euripides Rubio Department of Veterans Affairs Outpatient Clinic. 
 
 
1.Name of Department of Veterans Affairs outpatient clinic, Ponce, Puerto RicoThe Department of Veterans Affairs outpatient clinic in Ponce, Puerto Rico, shall after the date of the enactment of this Act be known and designated as the Eurípides Rubio Department of Veterans Affairs Outpatient Clinic. Any reference to such outpatient clinic in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Eurípides Rubio Department of Veterans Affairs Outpatient Clinic.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
